Citation Nr: 0322597	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  97-13 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a variously diagnosed 
headache disorder, including conversion reaction with 
recurrent and migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1946 to December 1946 and from November 1948 to April 
1949.  This appeal arises from a May 1997 rating decision of 
the Department of Veterans Affairs (VA), Oakland, California, 
regional office (RO).

In November 2002, the Board determined that the veteran had 
submitted new and material evidence, reopened the claim, then 
denied it on de novo review.  The veteran appealed the denial 
to the United States Court of Appeals for Veterans Claims 
(Court), and in May 2003, the Court endorsed the Appellee's 
unopposed motion and vacated the portion of the November 2002 
Board decision denying the claim on de novo review and 
remanded it for mandated action.    


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the Court 
provided guidance regarding notice requirements under the 
VCAA.  Here, the Court endorsed the Appellee's unopposed 
motion arguing that the VCAA notice provided was inadequate 
under the Quartuccio guidelines.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339, (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

Under DAV, if the Board were to provide the veteran notice of 
the VCAA, such notice would be deficient.  Consequently, even 
though the veteran has requested expeditious handling of his 
claim, the Board now has no recourse but to remand the case 
to the RO for the mandated action.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should ensure that any further 
notification or development action 
required by the VCAA and implementing 
regulations is completed.  In particular, 
the RO should ensure that the veteran and 
his representative are advised of what he 
needs to establish entitlement to the 
benefit sought (i.e., service connection 
for a headache disorder based on de novo 
review), what the evidence shows, and of 
his and VA's respective responsibilities 
in claims development.  The veteran 
should be afforded the requisite period 
of time to respond.  

2.  If any additional evidence or 
argument is received, the RO should 
readjudicate the claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate Supplemental Statement of the 
Case and afforded the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The purpose of this remand is to ensure compliance with the 
Order of the Court in accordance with Federal Circuit 
guidelines.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


